Citation Nr: 0907273	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In March 2007, the Veteran 
testified at a hearing before the undersigned (i.e., Travel 
Board hearing).  In May 2008, the Board remanded the appeal 
for additional development.

In October 2008, the Veteran requested a second Travel Board 
hearing in connection with the current appeal and one in 
connection with a yet to be adjudicated claim for special 
monthly compensation due to loss of use of both lower 
extremities.  The Board finds that both requests must be 
denied.  The first request must be denied because the Veteran 
has already had one opportunity to testify at a Travel Board 
hearing in connection with the current appeal and he has not 
shown good cause to warrant a second hearing.  See 38 C.F.R. 
§§ 20.703, 20.1304 (2008).  And, the second request must be 
denied because the right to such a hearing has not attached.  
See 38 C.F.R. § 20.703.   

In December 2008, while the Veteran's representative asked 
the RO to advance the appeal on the Board's docket, the Board 
finds that adjudication of the current appeal may go forward 
without addressing this request because the request was not 
filed with the Board and only further delay would be caused 
by holding this appeal in abeyance in order to notify his 
representative of the proper place to file an AOD and await 
the reply.  38 C.F.R. § 20.900(c)(2) (2008). 

Following the issuance of the September 2008 supplemental 
statement of the case (SSOC), the RO received additional 
pertinent evidence.  Nonetheless, the Board finds that a 
remand for the issuance of another SSOC pursuant to 38 C.F.R. 
§ 19.31 (2008) is not required because in November 2008 the 
Veteran specifically waived this right.

Next, the Board notes that, while the Veteran appealed an 
October 2007 rating decision that denied claims for increased 
ratings for knee and hip disabilities, he thereafter withdrew 
this appeal in December 2008.  See 38 C.F.R. § 20.204(b) 
(2008).  Accordingly, the only issue on appeal is as stated 
on the cover page of this decision.

Lastly, a review of the claims files shows that the Veteran, 
in September 2008, raised claims of entitlement to special 
monthly compensation due to loss of use of both lower 
extremities and for a motor vehicle grant.  In December 2008, 
he raised a claim of entitlement to an increased rating for 
intervertebral disc syndrome and a claim for convalescence 
following October 2008 knee surgery.  These claims, however, 
are not developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran's service connected 
disabilities permanently cause the loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

2.  The Veteran is not blind, does not suffer from residuals 
of an organic disease or injury which affects the functions 
of balance or propulsion, and does not suffer from the loss 
of use of either upper extremity. 


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in acquiring specially adapted housing have not 
been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 
C.F.R. § 3.809 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in August 
2004, prior to the appealed from rating decision, along with 
the notice provided in December 2006 fulfills the provisions 
of 38 U.S.C.A. § 5103(a) including notice of the laws and 
regulations governing the assignment of disability ratings 
and effective dates as required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

While notice of the laws and regulations governing the 
assignment of disability ratings and effective dates as 
required by the Court in Dingess, supra, was not provided 
before the September 2004 adjudication of the issue on 
appeal, the Board finds that providing the Veteran with this 
notice in December 2006 followed by a readjudication of the 
claim in the September 2008 supplemental statement of the 
case "cures" the timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, even if this notice was inadequate under Overton v. 
Nicholson, 20 Vet. App. 427, 443 (2006), because the December 
2006 letter did not specifically list the issue on appeal, 
the Board finds this error harmless because the claim is 
being denied and any issue regarding a disability rating and 
an effective date is moot.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims files all identified and available service and post-
service medical records including the claimant's records from 
the Tampa VA Medical Center.  In fact, in August 2004 the 
Veteran notified VA that he had no other evidence to file in 
support of his appeal.  The record also shows that the 
Veteran was afforded a VA examination in connection with his 
appeal and the information provided by that examiner is 
adequate to allow the Board to adjudicate the claim.

In this regard, in November 2008 the Veteran notified VA that 
he had left knee surgery at Tampa General Hospital in October 
2008.  The Veteran did not at any time provide VA with an 
authorization to obtain these private treatment records and 
copies of these records are not found in the claims files.  
Nonetheless, the Board finds that VA adjudication of the 
appeal may go forward without these private treatment records 
because the Veteran had an obligation to assist VA in the 
developing of his claim by providing an authorization and 
failed to do so.  See Wood v. Derwinski, 1 Vet. App. 190. 192 
(1991) ("the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the purtative evidence."); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992); Hyson v. 
Brown, 5 Vet. App. 262 (1993) (while the VA does have a duty 
to assist the veteran in the development of a claim, that 
duty is not limitless.  In the normal course of events, it is 
the burden of the veteran to keep the VA apprised of their 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him).  The Board's 
decision to not remand the appeal for a second time to obtain 
these records is further supported by the fact that a 
September 2008 VA treatment record reported that the surgery 
in question was another arthroscopic surgery of the left 
knee, the Veteran does not allege that anything found in 
these records would show that his service connected 
disabilities permanently caused the loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, and the fact that 
in September 2008 VA obtained a comprehensive medical opinion 
which is adequate for the Board to finally adjudicate the 
appeal.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(the "'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim . . . [and] 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim").  

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran and his representative claim that the claimant's 
service connected disabilities cause him to be confined to a 
wheel chair and therefore he is entitled to financial 
assistance in acquiring specially adapted housing.  It is 
also requested that the Veteran be afforded the benefit of 
the doubt. 

To warrant a certificate of eligibility for assistance in 
acquiring specially adapted housing, the evidence must 
establish permanent and total service-connected disability 
due to: (1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or (3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The term "preclude 
locomotion" is defined as the necessity for regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d).

When adjudicating the claim, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

In this case, the Veteran is service-connected for bilateral 
knee disabilities, each assigned a 30 percent rating; 
intervertebral disc syndrome of the lumbar spine, assigned a 
30 percent rating; and bilateral hip disabilities, each 
evaluated 10 percent disabling.  The Veteran's combined 
evaluation is 80 percent.  See rating decision dated in 
October 2007.  He is also in receipt of a total disability 
rating based on individual unemployability (TDIU).

As to the Veteran's service connected disabilities preventing 
locomotion, the medical evidence of record documents chronic 
back and lower extremity complaints since an on-the-job 
injury in December 1987 and a subsequent October 1988 motor 
vehicle accident.  See, for example, records obtained from 
the Social Security Administration; private treatment records 
from Humana Hospital and Jonathan B. Warach, M.D., dated from 
December 1987 to April 1998; private treatment records from 
Surgi Center and/or Dr. Jaime Solana dated from July 1994 to 
December 1998; VA treatment records dated from July 1988 to 
December 1988 and October 2002 to September 2008.

The medical records also show that since 1988 the Veteran has 
used various devices to help him ambulate including a 
motorized scooter, an electric wheelchair, a wheelchair, a 
long leg brace for his right leg, canes, and/or Canadian 
crutches.  Id.  The record also shows that the Veteran 
sometimes has to lean on furniture to ambulate.  See VA 
treatment record dated in June 2006.

Moreover, October and November 1988 private treatment records 
obtained from Dr. Warach, dated shortly after his post-
service motor vehicle accident, not only report that the 
Veteran needed an electric wheelchair because of lumbar spine 
and knee problems but in November 1988 opined that the need 
for the chair may be indefinite.  Similarly, an August 2004 
VA treatment record included the following opinion:

[the Veteran had] . . . inability to use 
both lower extremities to an extent [that 
he] has significant weakness as 
documented when he was on his 
rehabilitation evaluation in July 2003.  
He also wears a brace on his right leg.  
He is unable to use the right leg 
significantly.  He should qualify as 
[having] loss function of one leg[.]  He 
also has low back pain and generalized 
weakness . . . Most of the time walks 
with crutches.  His underlying condition 
of degenerative arthritis, which is 
service connected and which contributes 
to his inability to ambulate.  

A June 2006 VA treatment record reported that the Veteran was 
"housebound ambulatory only and requires crutches or walker 
for ambulatory aid full time."  Furthermore, not only did 
the January 2002 VA joints examiner note that the Veteran is 
confined to a wheelchair because he cannot walk more than 50 
feet, but the October 2007 VA examiner as well as a September 
2008 VA treatment record included the opinion that the 
Veteran cannot walk and/or he is in a wheelchair all the 
time.

On the other hand, a March 2005 VA treatment record noted 
that the Veteran did not have any joint pain, limitation of 
motion, or tenderness.  It was also noted at this time that 
the Veteran walked on occasion and his mobility was only 
slightly limited.  Likewise, a December 2005 VA treatment 
record reported that the Veteran did not have any swelling, 
pain, or limitation of motion in the extremities.  
Thereafter, a March 2007 VA treatment record once again noted 
that the Veteran walked on occasion and his mobility was only 
slightly limited.  Furthermore, not only does the record show 
that the Veteran has multiple other medical conditions, 
including chronic obstructive pulmonary disease, coronary 
artery disease, diabetes mellitus, and hypertension that 
could adversely impact locomotion, but a January 2006 VA 
treatment record noted that he had limited ambulation due to 
his knee pain and his non service connected chronic 
obstructive pulmonary disease.  See private treatment records 
from the Heart Center dated from May 1999 to June 2000; 
records obtained from the Social Security Administration; VA 
treatment records dated from October 2002 to September 2008.

As to the treatment the Veteran is receiving for the service 
connected disabilities that are precluding locomotion, the 
record shows that since 1988 he has undergone numerous 
arthroscopic surgeries on his knees with the most recent 
being June 2006 bilateral arthroscopic surgeries, a March 
2007 left knee arthroscopic surgery, and an October 2008 left 
knee arthroscopic surgery.  And, an August 2006 VA treatment 
record noted that the Veteran had felt some relief since his 
arthroscopic surgery.  Subsequent treatment records noted 
additional problems with his left knee secondary to a post 
operative injury that required the two subsequent surgeries.

VA treatment records also show the Veteran received some pain 
relief in his lower extremities from periodic trochanteric 
bursal and/or lumbar spine injections.  See, for example, VA 
treatment records dated in July 2006, August 2007, November 
2007, and June 2008.  

Starting in 2006, VA treatment records also reported that the 
Veteran was considering total knee arthroplasty.  In this 
regard, a May 2006 VA treatment record reported that the 
Veteran was trying to avoid a total knee arthroplasty due to 
the risk caused by his other health problems and would 
therefore have another arthroscopic surgery.  However, VA 
treatment records dated in January 2007 and March 2007 noted 
that a total knee arthroplasty, on the right, was planned.  
Moreover, pre-operative evaluations, also dated in January 
2007 and March 2007, noted after an examination of the 
Veteran and a review of his medical records, with specific 
citation to the evidence found in these records, that the 
claimant was only an "intermediate" risk for the total knee 
arthroplasty.  Despite the above, in a November 2007 VA 
treatment record the Veteran notified VA that his fee based 
physician told him that he was not a good candidate for a 
total knee arthroplasty because of muscle weakness in his 
legs and because he was a high risk patient.  The record on 
appeal does not show that the Veteran ever had a total knee 
arthroplasty.  

In order to resolve the question of whether the Veteran's 
service connected disabilities "permanently" caused the 
loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, the appeal was remanded in May 2008 to obtain a 
medical opinion.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

While the appeal was in remand status, the Veteran underwent 
a VA examination in September 2008.  After a review of the 
record on appeal and an examination of the Veteran, that 
examiner opined that that the claimant's loss of locomotion 
was temporary because treatment was available in the form of 
total knee replacements.

Initially, the Board notes that while 38 C.F.R. § 3.809(d) 
provides a regulatory definition of "precludes locomotion" 
for adjudicating claims for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing, 
it does not contain a definition of "permanently."  
Therefore, the Board must look at other places in VA's 
regulatory scheme to see how permanent is defined.  

In this regard, under the regulation governing a TDIU, 
38 C.F.R. § 4.15 (2008), VA states, in relevant part, as 
follows:

Total disability will be considered to 
exist when there is present any 
impairment of mind or body which is 
sufficient to render it impossible for 
the average person to follow a 
substantially gainful occupation; 
Provided, That permanent total disability 
shall be taken to exist when the 
impairment is reasonably certain to 
continue throughout the life of the 
disabled person.  The following will be 
considered to be permanent total 
disability: the permanent loss of the use 
of both hands, or of both feet, or of one 
hand and one foot, or of the sight of 
both eyes, or becoming permanently 
helpless or permanently bedridden.  
(Emphasis added).

Similarly, under the laws and regulations governing special 
monthly compensation (SMC), 38 U.S.C.A. § 1114 (k) through 
(s) (West 2002) and 38 C.F.R. §§ 3.350 and 3.352 (2008), VA 
defines the permanent "loss of use" of a hand or foot as 
follows: 

. . . no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below the elbow or knee with 
the use of a suitable prosthetic 
appliance.  The determination will be 
made on the basis of the actual remaining 
function, whether the acts of grasping, 
manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in 
the case of a foot, could be accomplished 
equally well by an amputation stump with 
prosthesis.  (Emphasis added) 38 C.F.R. 
§ 3.350(a)(2) (2008).

Furthermore, the United States Supreme Court has held that in 
determining the plain meaning of statutory language, 
"legislative purpose is expressed by the ordinary meaning of 
the words used."  Ardestani v. I.N.S, 502 U.S. 129, 134, 112 
S.Ct. 515, 116 L.Ed.2d 496 (1991).  In this regard, the Court 
has also said that the plain meaning of a statute must be 
given effect unless a "literal application . . . will 
produce a result demonstrably at odds with the intention of 
its drafters."  Gordon v. Nicholson, 21 Vet. App. 270, 276 
(2007) (quoting Gardner v. Derwinski, 1 Vet. App. 584, 586-87 
(1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed.2d 
462 (1994)).  

Here, the competent and credible evidence of record fails to 
demonstrate that the Veteran's service connected disabilities 
"permanently" preclude locomotion because, while he 
currently requires the use of braces, crutches, canes, and/or 
a wheelchair to ambulate, his lost locomotion is neither 
"reasonably certain to continue throughout [his] life" nor 
can the impairment caused by his service connected 
disabilities be said to be so severe that "no effective 
function remains other than that which would be equally well 
served by an amputation."  38 C.F.R. §§ 3.350(a)(2), 4.15.  
In this regard, while the Veteran reported that his fee based 
physician told him that he was too high of a risk for total 
knee arthroplasty, the Board finds more credible the opinions 
provided by the VA physicians in January and March 2007 that 
he only had an intermediate risk because these opinions were 
provided after an examination of the claimant and a review of 
his medical records with specific citation to the evidence 
found in these records.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Evans, supra.

Therefore, while the Board does not dispute the fact that 
bilateral total knee replacements are invasive procedures 
with many risks as well as long term rewards, the fact 
remains that the impairment that precludes locomotion without 
the aid of braces, crutches, canes, or a wheelchair can be 
corrected by this procedure.  Therefore, the impairment is 
not "permanent."  See Webster's New College Dictionary, 
Second Edition 819 (1995) (defines permanent as "[l]asting 
or meant to last indefinitely"); Ardent, supra; Gordon, 
supra.   Moreover, the September 2008 VA examiner's opinion 
that the claimant's loss of locomotion is temporary is not 
contradicted by any other competent and credible medical 
opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991).  While the record includes a number of medical 
records that noted that the Veteran cannot walk and is in a 
wheelchair all the time, these records only talk to the 
claimant's current level of impairment and do not address 
what his locomotion would be following bilateral total knee 
arthroplasty.  As to the Veteran and his representative's 
claims that the Veteran's service connected disabilities 
permanently caused the loss of use of both lower extremities 
such as to preclude locomotion, these opinions are not 
persuasive because, as lay persons, they are not competent to 
provide an opinion as to whether his loss of locomotion is 
permanent.  Espiritu, supra; Evans, supra.  

Therefore, since the preponderance of the competent and 
credible evidence of record does not show that the Veteran's 
service connected disabilities "permanently" cause the loss 
of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair the Board finds that entitlement to a certificate 
of eligibility for financial assistance in acquiring 
specially adapted housing must be denied based on this theory 
of entitlement.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

Lastly, the Board notes that the record does not show and the 
Veteran does not claim that he is entitled to a certificate 
of eligibility for financial assistance in acquiring 
specially adapted housing due to being blind, suffering from 
residuals of an organic disease or injury which affects the 
functions of balance or propulsion, or suffer from the loss 
of use of either upper extremity.  Therefore, entitlement to 
a certificate of eligibility for financial assistance in 
acquiring specially adapted housing may also not be granted 
under these criteria.  Id.

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


